 1
 2                                                                        JS-6
 3
 4
 5
 6
                            UNITED STATES DISTRICT COURT
 7
                           CENTRAL DISTRICT OF CALIFORNIA
 8
 9
10    GREGORY FRANKLIN,                             Case No. CV 15-8379-CBM (KK)
11                              Plaintiff,
12                         v.                       JUDGMENT
13    SOTO, ET AL.,
14                              Defendant(s).
15
16
17         Pursuant to the Order Accepting Final Findings and Recommendation of
18   United States Magistrate Judge,
19         IT IS HEREBY ADJUDGED that this action is dismissed with prejudice.
20
21   Dated: May 28, 2019
22                                           HONORABLE CONSUELO B. MARSHALL
23                                           United States District Judge
24
25
26
27
28
